Citation Nr: 0209702	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  96-22 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a duodenal ulcer with small bowel resection, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1958 to June 1973.

In March 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, denied the 
veteran's claim for a rating higher than 20 percent for the 
postoperative residuals of a duodenal ulcer with adhesions, 
appendectomy and small bowel resection.  She appealed the 
RO's decision to the Board of Veterans' Appeals (Board).  
After a preliminary review of the record, the Board remanded 
the case to the RO in November 1997 for further development 
and consideration.  Once completed, the RO continued to deny 
the claim and returned the case to the Board.

FINDINGS OF FACT

1.  The veteran's current complaints of belching 
("burping") and mid thoracic back pain are not attributable 
to her service-connected duodenal ulcer disease; instead, 
they are most likely due to other unrelated conditions that 
are not service connected.

2.  The symptoms associated with the duodenal ulcer disease 
are very minimal; the disease is not currently active, and 
the veteran does not have any objective clinical indications 
of postgastrectomy syndrome, diarrhea, weight loss, anemia, 
or recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times per year.

CONCLUSION OF LAW

The criteria have not been met for a rating higher than 20 
percent for the postoperative residuals of a duodenal ulcer 
with small bowel resection.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, 4.118, Diagnostic 
Codes 7301, 7305, 7308, 7328, 7803, 7804, 7805 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

On November 9, 2000, during the pendency of this appeal, the 
President of the U.S. signed into law the VCAA.  This new law 
eliminated the requirement of submitting a well-grounded 
claim.  This new law also redefined VA's obligations insofar 
as notifying the veteran of the type of evidence needed to 
support her claim, and thereby complete her application for 
benefits, and assisting her in obtaining evidence if it is 
potentially relevant to her case.  This includes, when 
necessary, obtaining a medical opinion by having her 
examined.  The VCAA since has been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 2002), and 
the implementing regulations are found at 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  Since this change in 
law occurred during the pendency of this appeal, the veteran 
is entitled to the benefits provided by the VCAA.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991); Dudnick v. 
Brown, 19 Vet. App. 79, 80 (1997).

Here, however, the requirements, protections and procedural 
safeguards of the VCAA have been satisfied.  The Board 
specifically remanded this case to the RO in November 1997 to 
obtain additional medical records, cited by the veteran, 
which are relevant to her appeal and to have her examined.  
And on remand, the RO obtained all of the outstanding medical 
treatment records that she had mentioned.  The RO also had 
her examined in April 1998, as requested, and even had her 
re-examined in January 2002 upon discovering that her earlier 
examination did not comply with the terms of the Board's 
remand because the evaluating VA physician did not review the 
claims file and address the applicable rating criteria.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (the veteran is 
entitled, as a matter of law, to compliance with the remand 
orders).  The RO also has continually apprised the veteran of 
the reasons and bases for denying her claim whenever 
notifying her of the RO's decision and cited the governing 
laws and regulations.  This includes the initial rating 
decision in March 1996, which she appealed, as well as the 
Statement of the Case (SOC) issued later in March 1996 and 
the Supplemental Statement of the Case (SSOC) more recently 
issued in April 2002. And the SSOC, in particular, 
specifically cited the new regulations for the VCAA.  Thus, 
the veteran clearly has been duly apprised of this new law 
and given ample opportunity to reap the benefits of it.  So 
she will not be prejudiced by the Board deciding her appeal.  
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

II.  Method of Determining the Rating for a Disability

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  But where, as here, the veteran 
is appealing for a higher rating of an already established 
service-connected disability-as opposed to a disability just 
recently service connected, her current level of functional 
impairment is the most important consideration.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This also 
means the Board does not have to consider whether she is 
entitled to a "staged" rating to compensate her for times 
since filing her claim when her disability may have been more 
severe than at other times during the course of her appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).


III.  Applicable Rating Criteria

Currently, the veteran's duodenal ulcer with small bowel 
resection is rated as 20 percent disabling under 38 C.F.R. 
§ 4.114, Diagnostic Code 7305.  Under this code, a 20 percent 
rating is warranted when there is evidence of a moderate 
duodenal ulcer with recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration; or 
with continuous moderate manifestations.  The next higher 
rating of 40 percent requires evidence of a moderately severe 
duodenal ulcer that is less than severe but with impairment 
of health manifested by anemia and weight loss; or by 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  Id.

IV.  Legal Analysis

The veteran believes that her postoperative duodenal ulcer 
residuals are more serious than 20 percent disabling because 
she experiences severe indigestion and gaseous pain.  She 
also says that she experiences incapacitating episodes that 
confine her to her home for at least 10 days at a time more 
than four times per year.  Unfortunately, however, the 
objective clinical findings do not support her allegations, 
so her claim for a higher rating must be denied.

As alluded to earlier, the veteran was twice examined by VA 
as a result of the Board's November 1997 remand.  Her initial 
VA examination occurred in April 1998, but she later had to 
be re-examined in January 2002 since the evaluating VA 
physician did not review her claims file and address the 
specific rating criteria that apply to her particular 
disability.  Consideration of factors wholly outside the 
rating criteria is error as a matter of law.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994), citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  And although re-
examined, the results were essentially the same-confirming 
that she is not entitled to a rating higher than 20 percent.

During her January 2002 VA examination, the veteran described 
herself as "disgustingly healthy," and she denied 
experiencing any vomiting, hematemesis, or melana.  She also 
denied experiencing any abdominal pain, colic, distention, 
nausea, circulatory disturbances after meals, or hypoglycemic 
reactions.  Her only complaints were frequent belching 
("burping") and occasional mid thoracic back pain, but the 
examining VA physician indicated those symptoms were 
UNRELATED to her history of duodenal ulcer disease, adhesions 
or being status post appendectomy.  Instead, he said the 
burping was most likely related to her hiatal hernia and 
possible reflux, whereas her back pain was likely 
musculoskeletal.  Consequently, since neither her burping nor 
mid-level back pain is attributable to or part and parcel of 
her duodenal ulcer disease, those symptoms cannot be 
considered in determining the severity of her service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  The other objective clinical findings 
during that evaluation were equally unremarkable.  She was in 
no acute distress and freely ambulatory.  Her abdomen also 
was soft and nontender, and all of her surgical scars were 
completely asymptomatic.  Thus, she cannot receive a separate 
compensable rating for her scars under 38 C.F.R. § 4.118, 
Codes 7803, 7804 and 7805.  Furthermore, the VA examiner 
reviewed the results of a rather recent upper 
gastrointestinal (UGI) series, conducted in May 2000, which 
showed no evidence of acute ulcer disease.  The only positive 
finding was a tiny sliding hiatal hernia, which, again, 
cannot be considered as part and parcel of the ulcer disease 
when, as her, determining the appropriateness of the rating 
for it.  The same is true of the reflux, although it was not 
shown during the UGI but may, according to the examiner, 
occur with regular meals.  In assessing the overall severity 
of the veteran's service-connected symptoms, the January 2002 
VA examiner indicated they were only "minimal" at the time 
of that evaluation and controlled with medication 
(ranitidine).  The VA examiner further indicated that 
the veteran did not have any postgastrectomy syndrome (i.e., 
gaseous pain), although alleged, or signs of diarrhea or 
weight loss either.  Lastly, the VA examiner indicated the 
veteran also did not have any objective clinical indications 
of anemia or incapacitating episodes averaging 10 days or 
more in duration at least four or more times per year.

Clearly then, the results of the January 2002 VA medical 
examination do not support the veteran' claim for a rating 
higher than 20 percent under Code 7305.  The results of that 
evaluation also, however, do not support her claim for a 
higher rating under any other potentially applicable code-
such as Codes 7308, 7301, and 7328, because she does not have 
the necessary symptoms under those codes either.  And the 
consistency of the results of the January 2002 VA medical 
examination, when compared to the results of her earlier VA 
examination in April 1998, shows that her current rating is 
the best approximation of the current severity 
of her disability.  The same is true of the numerous other VA 
outpatient medical records obtained on remand since they, 
too, do not provide a basis for assigning a higher rating.  
While they show treatment at various times since July 1992, 
the treatment was not limited to-or even primarily for-the 
service-connected ulcer disease.  Rather, it was for a whole 
litany of other unrelated conditions.  And the records which 
specifically pertain to the ulcer disease and associated 
residuals simply do not show the veteran experiences the type 
of symptoms required for a rating higher than 20 percent, 
either insofar as the severity of them or their relative 
frequency either.  The report of a UGI series conducted in 
February 1995 shows that she only had a "mild" deformity of 
her duodenal bulb, consistent with scarring from "old" 
ulcer disease; but there was no evidence of an active ulcer.  
The report of another UGI series conducted a few years 
earlier, in July 1992, shows the very same thing, and the 
report of a March 1993 clinical consultation contains a 
diagnosis indicating a "previous" ulcer, but no current 
active disease.  Therefore, the current rating must remain in 
effect.  See 38 C.F.R. § 4.7.

Since the since the preponderance of the evidence is against 
the claim for a rating higher than 20 percent, the benefit-
of-the-doubt doctrine does not apply.  See 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

The claim for a rating higher than 20 percent for the 
postoperative residuals of a duodenal ulcer with small bowel 
resection is denied.



		
C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

